DETAILED ACTION
	This is the fourth office action for US Application 16/266,776 for a Furniture Frame.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2021 has been entered.

Claim Objections
Claims 21 and 22 are objected to because of the following informalities:  Claims 21 and 22 recite the limitation “first let” in line 2 of each claim.  The word “let” should be deleted and replaced with - - leg - -.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, and 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,696,415 to Himelson in view of US 5,535,683 to Novak.  Regarding claim 1, Himelson discloses a furniture frame comprising a plurality of frame members (2, 24, 26).  There is a plurality of sockets (32, 34, 36, 38) coupled to at least .
There is a second portion (94, 96) of each of the plurality of legs that is not configured to be inserted into the plurality of sockets includes a portion of the plurality of first walls and a plurality of second walls disposed exterior to the plurality of first walls.  The plurality of first walls and the plurality of second walls are welded to each other (see col. 3, lines 1-3).
Himelson does not specifically disclose the combined portion of the plurality of first walls and the plurality of second walls as having approximately a second thickness that is twice as large as the first thickness.  However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). One of ordinary skill in the art would know to modify various sizes of the portions of the leg dependent on strength considerations.
Himelson does not disclose each of the plurality of legs as forming an obtuse angle from a plate of the plurality of frame members.  Novak provides a teaching for 
Regarding claim 3, Himelson does not disclose the first thickness as 1.5 mm.  However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). One of ordinary skill in the art would know to modify various sizes of the portions of the leg dependent on strength considerations.
Regarding claim 4, the plurality of walls includes four walls.  Regarding claim 5, the four walls are arranged to form a rectangular prism.  Regarding claim 6, the plurality of frame members are disposed in a substantially planar arrangement.  Regarding claim 8, a thickness of the plurality of walls is approximately the first thickness.
Regarding claim 11, Himelson does not disclose the frame members or inner and outer portions of the leg as welded together.  However, Himelson discloses the parts as connected together, and the specific means for connecting components of the frame together is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention.  One of ordinary skill in the art 
Regarding claim 12, each of the plurality of legs is constructed of a metal inner portion welded inside a metal outer portion.
Regarding claim 13, Himelson discloses a method for forming a furniture frame comprising forming a plurality of frame members (2, 24, 26) from a frame material; forming a plurality of sockets (32, 34, 36, 28) each coupled to at least one of the plurality of frame members, the plurality of sockets each comprising a plurality of walls arranged about a central axis and enclosing the central axis; forming a plurality of legs (4) each configured to be removably inserted into the socket; and shaping and sizing the leg such that a first portion (100, 102) of the each of the plurality of legs that is configured to be inserted into one of the plurality of sockets, wherein the first portion comprises a plurality of first walls having approximately a first thickness, and a second portion (94, 96) of each of the plurality of legs is not configured to be inserted into the socket includes a portion of the plurality of first walls and a plurality of second walls disposed exterior to the plurality of first walls, wherein the plurality of first walls and the plurality of second walls are welded to each other (col. 3, lines 1-3).
Himelson does not specifically disclose the combined portion of the plurality of first walls and the plurality of second walls as having approximately a second thickness that is twice as large as the first thickness.  However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). One of ordinary skill in the art would know to modify various sizes of the portions of the leg dependent on strength considerations.
Himelson does not disclose each of the plurality of legs as forming an obtuse angle from a plate of the plurality of frame members.  Novak provides a teaching for arranging a plurality of legs (62) at an obtuse angle relative to a frame member (10) for greater stability (column 2, lines 45-47).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have mounted the legs of Himelson at an obtuse angle relative to the frame member, to provide greater stability to the frame member as taught by Novak.  One of ordinary skill in the art would have been motivated to provide a more stable base for the frame member.
	Regarding claim 14, the frame material is metal. Regarding claim 15, each of the plurality of legs is also formed from metal.  
Regarding claim 16, Perez does not disclose the frame members as welded together.  However, Perez discloses the parts as connected together, and the specific means for connecting components of the frame together is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention.  One of ordinary skill in the art would know to use a well-known connecting means such as welding to connecting components together.
Regarding claim 17, Himelson discloses a furniture leg comprising a first portion (100, 102) that is configured to be received by a socket (32, 34, 36, 38) of a furniture frame.  There is a second portion (94, 96) not configured to be received by the socket.  
Himelson does not specifically disclose the combined portion of the plurality of first walls and the plurality of second walls as having approximately a second thickness that is twice as large as the first thickness.  However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). One of ordinary skill in the art would know to modify various sizes of the portions of the leg dependent on strength considerations.
Himelson does not disclose each of the plurality of legs as forming an obtuse angle from a plate of the plurality of frame members.  Novak provides a teaching for arranging a plurality of legs (62) at an obtuse angle relative to a frame member (10) for greater stability (column 2, lines 45-47).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have mounted the legs of Himelson at an obtuse angle relative to the frame member, to provide greater stability to the frame member as taught by Novak.  One of ordinary skill in the art would have been motivated to provide a more stable base for the frame member.

Regarding claims 21 and 22, the plurality of legs comprise a first leg, a second leg, a third leg, and a fourth leg, wherein a first obtuse angle formed from the first leg and a second obtuse angle formed by the second leg form a first plane, and wherein a third obtuse angle formed by the third leg forms a second plane perpendicular to the first plane.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,696,415 to Himelson in view of Novak, and in further view of Perez.  Himelson in view of Novak does not disclose each of the plurality of legs as comprising a push-lock button configured to interact with a corresponding hole of the furniture frame.  Himelson instead discloses screw holes (104) for receiving screws.
Perez discloses a furniture frame comprising a plurality of frame members (41).  There is a socket (49) coupled to at least one of the plurality of frame members, the socket comprising a circumferential wall arranged about a central axis and enclosing the central axis. There is a leg (36 or 38) configured to be removably inserted into the socket, wherein a first portion of the leg that is configured to be inserted into the socket includes a circumferential wall having approximately a first thickness.  A second portion of the leg that is not configured to be inserted into the socket includes a circumferential wall having approximately a second thickness different from the first thickness.  The leg further comprises a push-lock button (60 or 62) configured to interact with a 
Because both Himelson in view of Novak and Perez disclose fastener/hole arrangements for adjust legs of a furniture frame relative to the frame, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have substituted one arrangement for the other to achieve the predictable result of the Himelson in view of Novak furniture frame having a push-lock button configured to interact with corresponding holes.  One of ordinary skill in the art would have been motivated to have provided a quicker means for adjust the legs relative to the frame.
	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,696,415 to Himelson in view of Novak, and in further view of US 2005/0273929 to Hennings et al.  Himelson in view of Novak does not disclose each of the plurality of legs as comprising a cap disposed at an end opposite the socket. Hennings et al. provides a teaching for providing caps (66) on the end of legs to provide increased friction to prevent sliding. It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have provided caps at the end of the legs of Himelson in view of Novak, to prevent the legs from sliding on a surface as taught by Hennings et al.

Response to Arguments
Applicant’s arguments, see pages 6-10 of the reply, filed 25 March 2021, with respect to the rejection(s) of claim(s) 1-6, 8, 9, and 11-22 under Himelson have been fully Himelson in view of Novak.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632